NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

   VEHICLE INTELLIGENCE AND SAFETY LLC,
              Plaintiff-Appellant

                            v.

    MERCEDES-BENZ USA, LLC, DAIMLER AG,
             Defendants-Appellees
            ______________________

                       2015-1411
                 ______________________

   Appeal from the United States District Court for the
Northern District of Illinois in No. 1:13-cv-04417, Senior
Judge William T. Hart.
                ______________________

              Decided: December 28, 2015
                ______________________

   KEVIN ROE, Vehicle Intelligence and Safety LLC,
Campbell, CA, for plaintiff-appellant.

    SCOTT W. DOYLE, Fried, Frank, Harris, Shriver & Ja-
cobson LLP, Washington, DC, for defendants-appellees.
Also represented by JONATHAN RICHARD DEFOSSE.
                 ______________________

       Before MOORE, CLEVENGER, and REYNA, Circuit
                       Judges.
2          VEHICLE INTELLIGENCE   v. MERCEDES-BENZ USA, LLC



PER CURIAM.
    Vehicle Intelligence and Safety LLC appeals from the
Northern District of Illinois’s judgment declaring claims
8, 9, and 11–18 of U.S. Patent No. 7,394,392 (“disputed
claims”) invalid as drawn to patent-ineligible subject
matter under 35 U.S.C. § 101. 1 Because the disputed
claims cover only abstract ideas coupled with routine
data-gathering steps and conventional computer activity,
we affirm.
                       BACKGROUND
    The ’392 patent claims methods and systems that
screen equipment operators for impairment, selectively
test those operators, and control the equipment if an
impairment is detected. ’392 patent at Abstract. The ’392
specification lists examples of equipment within the scope
of its claims, including “automobiles, trucks, industrial
vehicles, public transportation vehicles, such as buses,
subways, trains, planes, and ships, and dangerous ma-
chinery in general.” Id. at 3:55–57. It also provides
examples of the types of impairments its claimed methods
and systems may screen for and test: intoxication (from
alcohol or chemicals); physical impairments (injuries from
accidents or “violence against” the operator, blindness,
lack of air, or poisonous or disabling gases or dust); medi-
cal impairments (stroke, heart attack, diabetic coma,
exhaustion, or infectious disease); or emotional impair-
ment (grief, anger, psychosis, anxiety, or euphoria). Id. at
5:25–38. It provides similarly broad lists of examples of



    1   We note that despite the district court’s general
statement in its dismissal opinion and order that the ’392
patent is invalid, the district court only analyzed claims 8,
9, and 11–18 in its opinion and the parties only discuss
these claims on appeal. We interpret the order as limited
to these claims.
VEHICLE INTELLIGENCE   v. MERCEDES-BENZ USA, LLC          3



the characteristics its claimed methods and systems can
screen for, id. at 6:11–31, other factors that can be selec-
tively tested for, id. at 7:60–8:3, and how the equipment
can be controlled, id. at 8:14–31. According to Vehicle
Intelligence, the “most important” claims are 8 and 16,
Appellant’s Br. 5–6, which recite:
   8. A method to screen an equipment operator for
   impairment, comprising:
       screening an equipment operator by one or
       more expert systems to detect potential
       impairment of said equipment operator;
       selectively testing said equipment opera-
       tor when said screening of said equipment
       operator detects potential impairment of
       said equipment operator; and
       controlling operation of said equipment if
       said selective testing of said equipment
       operator indicates said impairment of said
       equipment operator, wherein said screen-
       ing of said equipment operator includes a
       time-sharing allocation of at least one pro-
       cessor executing at least one expert sys-
       tem.
   16. A system to screen an equipment operator,
   comprising:
       a screening module to screen and selec-
       tively test an equipment operator when
       said screening indicates potential impair-
       ment of said equipment operator, wherein
       said screening module utilizes one or more
       expert system modules in screening said
       equipment operator; and
       a control module to control operation of
       said equipment if said selective testing of
4         VEHICLE INTELLIGENCE   v. MERCEDES-BENZ USA, LLC



       said equipment operator indicates said
       impairment of said equipment operator,
       wherein said screening module includes
       one or more expert system modules that
       utilize at least a portion of one or more
       equipment modules selected from the
       group of equipment modules consisting of:
       an operations module, an audio module, a
       navigation module, an anti-theft module,
       and a climate control module.
    In June 2013, Vehicle Intelligence brought suit
against Mercedes-Benz USA, LLC and Daimler AG (“De-
fendants”), alleging infringement of the ’392 patent.
Defendants moved for judgment on the pleadings under
Federal Rule of Civil Procedure 12(c), which the district
court denied without prejudice to renewal after claim
construction. Following claim construction, the district
court granted Defendants’ second Rule 12(c) motion,
declaring the disputed claims invalid as drawn to patent-
ineligible subject matter under 35 U.S.C. § 101 and dis-
missing the case with prejudice. Vehicle Intelligence
appeals.      We have jurisdiction under 35 U.S.C.
§ 1295(a)(1).
                       DISCUSSION
    We review judgments arising from motions to dismiss
under the law of the regional circuit. OIP Techs., Inc. v.
Amazon.com, Inc., 788 F.3d 1359, 1362 (Fed. Cir. 2015).
The Seventh Circuit reviews appeals of dismissals pursu-
ant to Federal Rule of Civil Procedure 12(c) de novo,
applying the same standard used for dismissals for failure
to state a claim under Rule 12(b)(6). Buchanan-Moore v.
Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009).
Because patent eligibility under 35 U.S.C. § 101 is an
issue of law, we review it de novo. OIP Techs., 788 F.3d
at 1362.
VEHICLE INTELLIGENCE   v. MERCEDES-BENZ USA, LLC          5



     The district court determined, and the parties do not
dispute, that the claims at issue fall within the broad
categories identified in 35 U.S.C. § 101 (i.e., “any new and
useful process, machine, manufacture, or composition of
matter, or any new and useful improvement thereof”).
The question on appeal is whether these claims fall into
the judicially created exception of patent-ineligible ab-
stract ideas. To answer this question, we apply the two-
step test introduced in Mayo Collaborative Services v.
Prometheus Laboratories, Inc., 132 S. Ct. 1289, 1296–98
(2012), and further explained in Alice Corp. Party v. CLS
Bank International, 134 S. Ct. 2347, 2355 (2014). First,
we “determine whether the claims at issue are directed to
a patent-ineligible concept.” Alice, 134 S. Ct. at 2355.
Second, we “examine the elements of the claim to deter-
mine whether it contains an ‘inventive concept’ sufficient
to ‘transform’ the claimed abstract idea into a patent-
eligible application.” Id. at 2357. This step requires
examining the elements of each claim both individually
and as an ordered combination. Id. at 2355. As the
Supreme Court has explained, “transformation into a
patent-eligible application requires more than simply
stating the abstract idea while adding the words ‘apply
it.’” Id. (quoting Mayo, 132 S. Ct. at 1294) (internal
quotation marks and alterations omitted).
    We agree with the district court that Mayo/Alice step
one is met here. The claims at issue are drawn to a
patent-ineligible concept, specifically the abstract idea of
testing operators of any kind of moving equipment for any
kind of physical or mental impairment. None of the
claims at issue are limited to a particular kind of impair-
ment, explain how to perform either screening or testing
for any impairment, specify how to program the “expert
system” to perform any screening or testing, or explain
the nature of control to be exercised on the vehicle in
response to the test results.
6          VEHICLE INTELLIGENCE   v. MERCEDES-BENZ USA, LLC



    Much of Vehicle Intelligence’s briefing centers on the
use of an “expert system” that improves over the prior art
by providing faster, more accurate and reliable impair-
ment testing. But neither the claims at issue nor the
specification provide any details as to how this “expert
system” works or how it produces faster, more accurate
and reliable results. The most detailed description of the
“expert system” is in Figure 8 of the ’392 patent:




See also ’392 patent at 10:65–67 (“FIG. 8 illustrates an
expert system implementation of the screening module
104 shown in FIG. 1 to screen an equipment operator. . .
.”). The description for Figure 8 states that the “decision
module 1002 makes the actual determination of whether
or not the equipment operator is impaired and decides
which control response to make if there is an impair-
ment.” Id. at 11:5–9. It then lists equipment operator
characteristics that may be measured and states that this
information is used to determine if the equipment opera-
tor has a “true impairment.” Id. at 11:9–33; see also id. at
11:44–60. But critically absent from the entire patent is
how the existing vehicle equipment can be used to meas-
ure these characteristics; assuming these measurements
can be made, how the decision module determines if an
VEHICLE INTELLIGENCE   v. MERCEDES-BENZ USA, LLC           7



operator is impaired based on these measurements;
assuming this determination can be made, how the deci-
sion module decides which control response to make; and
assuming the control response decision can be made, how
the “expert system” effectuates the chosen control re-
sponse. At best, the ’392 patent answers the question of
how to provide faster, more accurate and reliable impair-
ment testing by simply stating “use an expert system.”
Thus, in the absence of any details about how the “expert
system” works, the claims at issue are drawn to a patent-
ineligible abstract idea, satisfying Mayo/Alice step one.
     Vehicle Intelligence challenges the district court’s ap-
plication of Mayo/Alice step one, arguing that the district
court erred in finding this step satisfied because the
claims at issue do not preempt all equipment operator
testing. It argues that the existence of prior art methods
of equipment operator testing, evidenced by the eleven
prior art references identified in the ’392 specification,
prove that the claims at issue do not preempt the abstract
idea of performing equipment operator testing because
these references describe non-infringing methods for
doing so. This argument is meritless. As the Supreme
Court has explained, the preemption concern is the basis
for the creation of the three judicial exceptions to statuto-
ry patent eligibility. Alice, 134 S. Ct. at 2354–55. And
while assessing the preemptive effect of a claim helps to
inform the Mayo/Alice two-step analysis, the mere exist-
ence of a non-preempted use of an abstract idea does not
prove that a claim is drawn to patent-eligible subject
matter. If we adopt Vehicle Intelligence’s argument, all a
patentee would need do to insulate itself from a § 101
challenge would be to identify a single prior art reference
in the specification and state that its invention improves
upon that reference. Vehicle Intelligence’s additional
arguments regarding Mayo/Alice step one do not remove
the claims from being drawn to patent-ineligible abstract
ideas. Moreover, many of these arguments are more
8          VEHICLE INTELLIGENCE   v. MERCEDES-BENZ USA, LLC



properly considered in Mayo/Alice step two, and are
addressed below.
    We also agree with the district court that the claims
at issue fail Mayo/Alice step two. Nothing in these
claims—considered as individual elements or an ordered
combination—disclose an inventive concept sufficient to
transform the abstract idea of testing operators of any
kind of moving equipment for any kind of physical or
mental impairment into a patent-eligible application of
that idea.
     Vehicle Intelligence argues that its methods are em-
bedded in “specialized existing equipment modules,” as
opposed to generic computers, which renders them patent-
eligible. Appellant’s Br. 15. The ’392 specification ex-
plains that the “specialized existing equipment modules”
are things such as the gas and brake pedals and the
steering wheel of a car (i.e., “equipment operations mod-
ule allowing the equipment operator to control . . . speed
of operation and direction of movement”), and stereo,
navigation, anti-theft, and climate-control systems. ’392
patent at 6:32–49, 12:10–15. But markedly absent from
the ’392 patent is any explanation of how the methods at
issue can be embedded into these existing modules. The
only details related to this point provided in the claims at
issue is that the methods involve using “at least a portion
of” these existing equipment modules (claims 9, 12, and
16–18) and “a time-sharing allocation of at least one
processor executing at least one expert system” (claims 8,
9, and 11–15). The specification does not provide any
more detail and, in fact, explains that the processors used
in the methods may be “based on any commercially avail-
able microprocessor of any word bit width and clock
speed, a control Read-Only-Memory, or a data processing
equivalent.” Id. at 7:9–22. As Vehicle Intelligence ad-
mits, executing its expert systems using existing equip-
ment modules “would entail hardware and software
differences compared to execution in a larger generic
VEHICLE INTELLIGENCE   v. MERCEDES-BENZ USA, LLC          9



computer.” Appellant’s Br. 23. Yet the ’392 patent is
completely devoid of any explanation of what these hard-
ware and software differences are, let alone any explana-
tion how to implement them using the existing equipment
modules. We note the district court’s claim construction
of the term “expert system(s).” Vehicle Intelligence &
Safety LLC v. Mercedes-Benz USA, LLC, No. 13 C 4417,
2014 WL 4652563, at *3 (N.D. Ill. Sept. 18, 2014). This
construction does not affect our conclusion regarding
patentability because Vehicle Intelligence does not argue,
and it is not apparent from the record, that the construc-
tion requires anything beyond a purely conventional
computer implementation. See Alice, 134 S. Ct. at 2358.
Vehicle Intelligence’s argument harkens back to our pre-
Alice machine-or-transformation test in arguing that the
claimed methods are tied to particular machines and that
alone is sufficient to confer eligibility.     But, post-
Mayo/Alice, this is no longer sufficient to render a claim
patent-eligible. DDR Holdings, LLC v. Hotels.com, L.P.,
773 F.3d 1245, 1256 (Fed. Cir. 2014). Merely stating that
the methods at issue are performed on already existing
vehicle equipment, without more, does not save the dis-
puted claims from abstraction.
    Vehicle Intelligence argues that there are at least four
inventive concepts in the claims at issue: 1) screening by
one or more expert systems; 2) selectively testing; 3) a
time-sharing allocation of at least one processor; and 4) a
screening module that includes one or more expert sys-
tems that use at least a portion of one or more equipment
modules. But the claims do not specify what screening
should be done or how the expert system would perform
such screening. They do not explain how to select the
tests to run or even what tests to select from. They do not
explain how the “time-sharing allocation” on a processor
should be done. And they do not explain how the expert
system works to screen for impairments or how such
systems can be portioned out over one or more equipment
10         VEHICLE INTELLIGENCE   v. MERCEDES-BENZ USA, LLC



modules. The claims merely state the abstract idea of
testing an equipment operator for impairments using an
unspecified “expert system” running on equipment that
already exists in various vehicles. This is not sufficient to
pass Mayo/Alice step two. See Alice, 134 S. Ct. at 2355.
     Finally, Vehicle Intelligence argues that our analysis
in DDR Holdings applies to the claims at issue here.
Appellant’s Br. 19. It argues that its claims are necessari-
ly rooted in computer technology in order to satisfy a need
for faster, more accurate and reliable impairment testing
of vehicle operators, a problem it characterizes as “truly
life or death.” Id. There are two problems with this
argument. The claims at issue are not “necessarily rooted
in computer technology in order to overcome a problem
specifically arising in the realm of computer networks” as
in DDR Holdings. 773 F.3d at 1257. The claims do not
address a problem arising in the realm of computer net-
works—they are broadly drafted to cover testing a vehicle
operator for impairments, similar to a police officer field-
testing a driver for sobriety. Second, the claims at issue
do not recite faster, more accurate and reliable impair-
ment testing than what was known in the prior art. As
explained above, they merely recite using an undefined
“expert system” to screen and test for impairments. The
specification does not explain how this “expert system”
achieves any improvements over the prior art. Rather,
the specification lists “at least ten major advantages to
using expert system screening in conjunction with already
existing modules in equipment to detect impairment in an
equipment operator” without explaining how the expert
system achieves these advantages. ’392 patent at 6:50–
7:8. Such bald assertions made at such a high level of
generality and not tied to any claim language do not
provide an “inventive concept” sufficient to save these
claims from patent-ineligibility. We have considered
Vehicle Intelligence’s remaining arguments and they are
without merit.
VEHICLE INTELLIGENCE   v. MERCEDES-BENZ USA, LLC        11



                       CONCLUSION
    For the foregoing reasons, the judgment of the district
court is affirmed.
                       AFFIRMED
                           COSTS
   Costs to Mercedes-Benz USA, LLC and Daimler AG.